Citation Nr: 1142820	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-23 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to November 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A travel board hearing was scheduled in June 2011, but the Veteran failed to report.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).  

In June 2011, the Disabled American Veterans submitted a Statement of Accredited Representative in Appealed Case.  In September 2011, the Board sent the Veteran a letter, with a copy to Disabled American Veterans, indicating that while the service organization had been actively involved in his claim, there was no power of attorney designating them as his representative.  The Veteran was given an opportunity to represent himself, appoint an accredited Veterans Service Organization, or appoint a different private attorney or agent.  The letter advised that if the Board had not heard from him or his new representative within 30 days, it would assume that he wished to represent himself.  The Veteran did not respond and therefore, is considered to be without representation.  


FINDING OF FACT

The Veteran did not serve on active duty during a period of war.


CONCLUSION OF LAW

The basic requirements for entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 1521, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.2, 3.3, 3.159 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes obligations on VA in terms of its duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As explained below, there is no legal basis upon which pension benefits may be awarded and the appellant's claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of the VCAA have no effect on an appeal where the law and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002). 

Analysis

In August 2007, the RO denied the Veteran's claim for pension benefits, finding that his income exceeded the maximum annual disability pension limit set by law.  The Veteran submitted a notice of disagreement and in the June 2008 statement of the case, the RO noted that even if the Veteran's income level was reduced, his active duty service was not during a period of war and thus, there was no legal entitlement to the benefit.  The Veteran subsequently perfected this appeal. 

The law authorizes the payment of nonservice-connected disability pension to a veteran of a war who has the requisite service, who is permanently and totally disabled, and who meets certain income and net worth requirements.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3. 

A veteran meets the service requirements to receive nonservice-connected pension benefits if such veteran served in the active military, naval or air service: (a) for 90 days or more during a period of war; (b) during a period of war and was discharged or released from such service for a service-connected disability; (c) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (d) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3). 

The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of an appellant who served in the Republic of Vietnam during that period; and in all other cases, the period beginning on August 5, 1964, and ending on May 7, 1975.  38 C.F.R. § 3.2(f).  The Persian Gulf War is the period beginning on August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 C.F.R. § 3.2(i). 

Evidence of record shows that the Veteran served on active duty from June 1980 to November 1985.  The Veteran did not serve during a period of war as defined by law or regulation.  As such, he is ineligible for pension benefits.  As the law is dispositive of the appellant's claim for nonservice-connected pension benefits, the claim must be denied for lack of legal merit.  Sabonis. 

The Board further notes that the Veteran's reported income exceeds the maximum annual pension rate.  See 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2011).  


ORDER

Entitlement to nonservice-connected pension is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


